        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document175-1
                                          182 Filed
                                               Filed10/06/20
                                                     09/24/20 Page
                                                               Page12ofof97




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- x
PETERSEN ENERGÍA INVERSORA,          :
S.A.U. and PETERSEN ENERGÍA, S.A.U., :
                                     :                  Case No.: 1:15-CV-02739 (LAP)
                  Plaintiffs,        :
                                     :
                                     :                  Letter of Request for International
                  v.                 :                  Judicial Assistance
                                     :                  (Letter Rogatory)
ARGENTINE REPUBLIC and YPF S.A., :
                                     :
                  Defendants.
------------------------------- x


-------------------------------               x
ETON PARK CAPITAL MANAGEMENT,                 :
L.P., ETON PARK MASTER FUND, LTD.,            :
ETON PARK FUND, L.P.,                         :         Case No.: 1:16-CV-08569 (LAP)
                                              :
                                              :
                      Plaintiffs,             :         Letter of Request for International
                                              :         Judicial Assistance
                      v.                      :         (Letter Rogatory)
                                              :
ARGENTINE REPUBLIC and YPF S.A.,              :
                                              :
               Defendants.
------------------------------- X

                                       INTRODUCTION
               The United States District Court for the Southern District of New York presents its

compliments to the Argentine Ministry of Foreign Affairs, International Trade and Worship and

the appropriate judicial authority of Argentina and requests international judicial assistance to

obtain evidence to be used in a civil proceeding before this Court in the above-captioned actions.

               The United States District Court for the Southern District of New York is the

competent court of law and equity over the above-captioned actions and has jurisdiction under 28

U.S.C. §§ 1330 and 1367. This Court is authorized to request the production of documents abroad

by letters of request under 28 U.S.C. § 1781(b)(2) and Chapter I of the Hague Convention on the


                                                  -2-
        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document175-1
                                          182 Filed
                                               Filed10/06/20
                                                     09/24/20 Page
                                                               Page23ofof97




Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague Convention”), 23 U.S.T.

2555, T.I.A.S. 7444. This Court may grant reciprocal assistance by the enforcement of letters of

request from the Argentine courts pursuant to its authority under 28 U.S.C. § 1782.

                                  ASSISTANCE REQUESTED
               This Court requests the assistance described herein as necessary in the interests of

justice. Specifically, this Court requests that the appropriate judicial authority of Argentina compel

Enrique Eskenazi, Sebastián Eskenazi, Matías Eskenazi Storey, and Ezequiel Eskenazi Storey to

produce documents as described in Exhibit A.

                       IDENTIFYING INFORMATION OF PARTIES
                           AND THEIR REPRESENTATIVES
               The addresses of the parties to this proceeding and their representatives are as

follows:




                                                 -3-
      Case
       Case1:15-cv-02739-LAP
            1:15-cv-02739-LAP Document
                               Document175-1
                                        182 Filed
                                             Filed10/06/20
                                                   09/24/20 Page
                                                             Page34ofof97




                   Party                                         Representatives


                                                   Robert J. Giuffra, Jr.
                                                   Sergio J. Galvis
                                                   Joseph E. Neuhaus
                                                   Thomas C. White
                                                   Elizabeth A. Cassady
                                                   Sullivan & Cromwell LLP
                                                   125 Broad Street
       Defendant Argentine Republic                New York, NY 10004-2498
                                                   Telephone: (212) 558-4000
                                                   Facsimile: (212) 558-3588

                                                   Attorneys of
                                                   Procuración del Tesoro de la Nación
                                                   Posadas 1641
                                                   C11121 ADC Buenos Aires
                                                   República Argentina


                                                   Michael A. Paskin
                                                   Damaris Hernández
                                                   Cravath, Swaine & Moore LLP
                                                   825 Eighth Avenue
                                                   New York, NY 10019-7475
                                                   Telephone: (212) 474-1000
                                                   Facsimile: (212) 474-3700
            Defendant YPF S.A.
                                                   Osvaldo César Guglielmino
                                                   Guglielmino Derecho Internacional
                                                   Cerrito 1320, Piso 11
                                                   C1010ABB Buenos Aires
                                                   República Argentina
                                                   Telephone: (54) 11-4811-2612


                                                   Mark C. Hansen
                                                   Derek T. Ho
Plaintiffs Petersen Energía Inversora, S.A.U.,     Kellogg, Hansen, Todd, Figel & Frederick,
 Petersen Energía, S.A.U., Eton Park Capital       P.L.L.C.
 Management, L.P., Eton Park Master Fund,          1615 M Street, N.W., Suite 400
        Ltd., and Eton Park Fund, L.P.             Washington, D.C. 20036
                                                   Telephone: (202) 326-7900
                                                   Facsimile: (202) 326-7999



                                                 -4-
       Case
        Case1:15-cv-02739-LAP
             1:15-cv-02739-LAP Document
                                Document175-1
                                         182 Filed
                                              Filed10/06/20
                                                    09/24/20 Page
                                                              Page45ofof97




                                               Israel Dahan
                                               King & Spalding LLP
                                               1185 Avenue of the Americas
                                               New York, NY 10036
                                               Telephone: (212) 556-2114
                                               Facsimile: (212) 556-2222

                                               Reginald R. Smith
                                               King & Spalding LLP
                                               1100 Louisiana Street, Suite 4000
                                               Houston, TX 77002
                                               Telephone: (713) 751-3200
                                               Facsimile: (713) 751-3290


              The addresses of the persons from whom documents are being requested are as
follows:

Enrique Eskenazi
DNI 3.171.746
Fecha de nacimiento: 04/08/1925
Nacionalidad: Argentina
Domicilio (Boletin Oficial): Av. Cnel. Díaz 2748, piso 7, CABA
Last-known address: Av. Cnel. Díaz 2748, piso 7, CABA

Sebastián Eskenazi
DNI 16.764.074
Fecha de nacimiento: 20/08/1963
Nacionalidad: Argentina
Domicilio (Boletin Oficial): Malasia 850, CABA
Last-known address: Av. Cnel. Díaz 2748, piso 7, CABA

Matías Eskenazi Storey
DNI 20.383.823
Fecha de nacimiento: 25/05/1968
Nacionalidad: Argentina
Domicilio (Boletin Oficial): Coronel Díaz 2748, piso 11, CABA
Last-known address: José C. Paz 1233, Acassuso, Pcia. de Bs.As.

Ezequiel Eskenazi Storey
DNI 14.156.036
Fecha de nacimiento: 30/08/1960
Nacionalidad: Argentina
Domicilio (Boletin Oficial): Av. Libertador 2712, piso 2, CABA
Last-known address: Av. Libertador 2732, piso 2, CABA



                                             -5-
        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document175-1
                                          182 Filed
                                               Filed10/06/20
                                                     09/24/20 Page
                                                               Page56ofof97



                                  SUMMARY OF THE ACTIONS1
               The above-captioned actions are civil proceedings brought by Plaintiffs Petersen

Energía Inversora, S.A.U., Petersen Energía, S.A.U. (“Petersen”), Eton Park Capital Management,

L.P., Eton Park Master Fund, Ltd., and Eton Park Fund, L.P. (“Eton Park” and together with

Petersen, “Plaintiffs”) against Defendants the Argentine Republic (the “Republic”) and YPF S.A.

(“YPF” and together with the Republic, the “Defendants”).           Petersen and Eton Park filed

complaints in April 2015 and November 2016, respectively, alleging that Defendants breached

undertakings made to shareholders in YPF’s bylaws (the “Bylaws”) and seek compensatory

damages and other relief for Defendants’ purported breaches of contract.

               Until 1993, YPF was wholly owned and operated by the Republic. In the early

1990s, the Republic decided to privatize YPF and, eventually, to sell its shares in an initial public

offering. Plaintiffs allege that, as part of this privatization process, Argentina adopted certain

provisions in YPF’s Bylaws that purportedly obligated the Republic to conduct a tender offer if

the Republic acquired control over a specified percentage of YPF shares. Plaintiffs allege that

they relied on these provisions in the Bylaws in deciding to acquire YPF shares. In April 2012,

the Republic’s Executive Branch issued Decree 530/2012, which provided for the Republic’s

immediate and temporary intervention in YPF. On May 3, 2012, the Argentine Congress passed

Law 26,741, signed May 4, 2012 and effective May 7, 2012, declaring a public need for

expropriation of 51% of YPF’s shares, which were then owned by Repsol YPF S.A. (“Repsol”),

YPF’s majority shareholder. The Republic completed the expropriation in 2014 when it acquired

and paid Repsol for its shares.

               Plaintiffs subsequently instituted legal proceedings against Defendants, alleging

that the Republic breached its purported obligation to conduct a tender offer for Plaintiffs’ YPF



1
       The Court does not adopt this summary as findings of fact or law. Based solely on
Defendants’ representations, this Court believes that justice cannot be served between the parties
in the above-captioned actions unless the evidence requested herein is made available by the
appropriate judicial authority of Argentina.

                                                 -6-
        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document175-1
                                          182 Filed
                                               Filed10/06/20
                                                     09/24/20 Page
                                                               Page67ofof97




shares in accordance with the Bylaws, and that YPF breached its purported obligation to enforce

the Bylaws against the Republic.

                                        RECIPROCITY
               In the furtherance of justice and by the proper and usual process of this Court, the

United States District Court for the Southern District of New York may provide similar

cooperation and assistance to the Argentine courts in the event that the Argentine courts request

similar assistance.

                              REIMBURSEMENT FOR COSTS
               Defendants have assured this Court that they stand ready and willing to reimburse

the Argentine courts in accordance with Argentine law for the costs incurred in executing this

Letter of Request for International Judicial Assistance, and to pay the usual production costs, if

any are required, for the production documents in accordance with your civil rules of procedure.

                                         CONCLUSION

               This Court expresses its appreciation and respectfully requests that, in the interests

of justice, you compel by your proper and usual process Enrique Eskenazi, Sebastián Eskenazi,

Matías Eskenazi Storey, and Ezequiel Eskenazi Storey to produce documents.


IT IS SO ORDERED, this ___        October 2020:
                       6th day of ______,



                              ______________________________
                                    Hon. Loretta A. Preska
                                  United States District Judge




                                                -7-
Case
 Case1:15-cv-02739-LAP
      1:15-cv-02739-LAP Document
                         Document175-2
                                  182 Filed
                                       Filed10/06/20
                                             09/24/20 Page
                                                       Page71ofof93




                          Exhibit A
        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document175-2
                                          182 Filed
                                               Filed10/06/20
                                                     09/24/20 Page
                                                               Page82ofof93




                                           EXHIBIT A

               The Court is requested to seek the following letters, memoranda, reports, emails,

internal notations, spreadsheets or data entries (or drafts of the foregoing) from Enrique Eskenazi,

Sebastián Eskenazi, Matías Eskenazi Storey, Ezequiel Eskenazi Storey (the “Eskenazi Family”):


   1. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
      concerning analyses of Sections 7 and 28 of the bylaws of YPF S.A. (“YPF”).

   2. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
      concerning the Stock Purchase Agreement dated February 21, 2008 between Repsol YPF
      S.A. (“Repsol”) and Petersen Energía Inversora, S.A.U. and Petersen Energía, S.A.U.
      (“Petersen”).

   3. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
      concerning the Supplemental Agreement among Repsol, Petersen, and members of the
      Eskenazi Family dated February 21, 2008 (the “Supplemental Agreement”).

   4. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
      concerning the Credit Agreement dated February 21, 2008 between Petersen and Credit
      Suisse International, Goldman Sachs International Bank, BNP Paribas, and Banco Itaú
      Europa S.A. – Sucursal Financiera Exterior.

   5. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
      concerning Petersen’s May 2008 tender offer.

   6. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
      concerning the Stock Purchase Agreement dated November 12, 2008 between Repsol and
      Petersen.

   7. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
      concerning the Stock Purchase Agreement dated May 19, 2011 between Repsol and
      Petersen.

   8. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
      concerning the June 4, 2012 YPF shareholder meeting.

   9. Letters, memoranda, reports, emails, internal notations, spreadsheets or data entries (or
      drafts of the foregoing) concerning the amount of compensation or credit Petersen received,

                                                -2-
    Case
     Case1:15-cv-02739-LAP
          1:15-cv-02739-LAP Document
                             Document175-2
                                      182 Filed
                                           Filed10/06/20
                                                 09/24/20 Page
                                                           Page93ofof93




   or the value attributed to the shares of YPF held by Petersen, when the shares were
   foreclosed upon or otherwise transferred by Petersen in 2012.

10. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
    concerning the expropriation and intervention of YPF by the Republic of Argentina (the
    “Republic”).

11. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
    concerning members of the Eskenazi Family’s or Petersen’s exercise, or failure to
    exercise, rights or remedies provided in Section 2 of the Supplemental Agreement.

12. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
    concerning Petersen filing for bankruptcy protection in Spain in July 2012.

13. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
    concerning Repsol’s litigation in connection with the expropriation of YPF shares by the
    Republic (Repsol YPF, S.A. v. Republic of Argentina, No. 12-CV-3877 (TPG) or Repsol
    v. The Bank of New York Mellon and YPF S.A., No. 652653).

14. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing)
    concerning the Claim Prosecution Agreement dated March 4, 2015 entered into between
    Petersen and Prospect Investments LLC (“Prospect”) and the Pledge Agreement dated
    March 4, 2015 entered into between Petersen (by its liquidator in the Spanish bankruptcy
    proceedings) and Prospect.

15. Letters, memoranda, reports, emails or internal notations (or drafts of the foregoing),
    including communications with Prospect, Burford Capital LLC, or Christopher Bogart,
    concerning the financing of Petersen’s action against YPF and the Republic pending in the
    Southern District of New York (Petersen Energía Inversora S.A.U. v. Argentine Republic,
    and YPF S.A., No. 15 Civ. 2739 (LAP)).




                                            -3-
